SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Plaintiff-Appellant, Richard Isasi, appearing pro se, appeals from a judgment entered in the Eastern District of New York (Korman, J.) dismissing Isasi’s 42 U.S.C. § 1983 complaint for failure to state a claim upon which relief can be granted pursuant to 28 U.S.C. § 1915(e) and Fed.R.Civ.P. 12(b)(6), and denying Isasi’s motion for appointment of appellate counsel. Isasi v. U.S. Gov., 03-CV-2912 (ERK), Memorandum and Order (E.D.N.Y. Oct. 31, 2003) (“Memorandum and Order”). Isasi’s complaint alleged that Defendants— actual and putative federal and state agencies and officials — violated his Constitutional rights by denying him access to documents relevant to his September 1997 extradition from Mexico to New York and the opportunity to communicate with family, friends and counsel. Familiarity with the facts of this appeal is presumed.
Isasi’s June 2003 complaint — arising from events occurring in 1997 — was time-barred by every conceivable statute of limitations, including: the two-year limitations period for claims brought against the United States pursuant to the Federal Tort Claims Act, see 28 U.S.C. § 2401(b); the three-year limitations period applicable to claims concerning § 1983 actions accru*121ing in New York State, see Murphy v. Lynn, 53 F.3d 547, 548 (2d Cir.1995); the two-year limitations period applicable to § 1983 actions accruing in New Jersey, Cito v. Bridgewater Township Police Dep’t, 892 F.2d 23, 25 (3d Cir.1989); and the two-year limitations period applicable to § 1983 actions accruing in Texas. Moore v. McDonald, 30 F.3d 616, 620 (5th Cir.1994). We therefore do not reach the merits of Isasi’s complaint.
Isasi raises several issues for the first time on appeal. “Generally, [we] -will not consider an issue raised for the first time on appeal.” United States Fire Ins. Co. v. Nat’l Gypsum Co., 101 F.3d 813, 817 (2d Cir.1996) (citing Singleton v. Wulff, 428 U.S. 106, 120, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976)). Isasi’s new claims do not “present the manifest injustice or the type of purely legal issue that can lead us to disregard the general rule.” Id. (citing Greene v. United States, 13 F.3d 577, 586 (2d Cir.1994)).
Finally, as Isasi’s claim lacks merit, the district court denied properly his motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a)(3). Memorandum and Order at 4.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.